

113 S1835 IS: Jobs Score Act of 2013
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1835IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Manchin (for himself, Mr. Schumer, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo amend the Congressional Budget Act of 1974 to require a jobs score for each spending bill considered in Congress.1.Short titleThis Act may be cited as the Jobs Score Act of 2013.2.Amendment to the Congressional Budget Act of 1974Section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (3) the following:(4)an estimate of the number of jobs which would be created, sustained, or lost in carrying out such bill or resolution in the fiscal year in which it is to become effective and in each of the 4 fiscal years following such fiscal year, together with the basis for each such estimate..